Exhibit 99.1 OCCULOGIX, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma consolidated financial statements have been prepared to give effect to the reorganization transactions. The following unaudited pro forma consolidated balance sheet of Occulogix, Inc. (OccuLogix) as at September 30, 2008 has been prepared as if the reorganization transactions described below had been completed on September 30, 2008. The unaudited pro forma consolidated statements of operations for the nine months ended September 30, 2008 and the year ended December 31, 2007 give effect to the acquisition of the minority shareholders ownership interest in OcuSense, Inc. (OcuSense) (see Proposal IV in the Proxy Statement), the completion of investments by private investors of up to a $2,173,000 (the PIPE) (see Proposals V and VII in the Proxy Statement) and the conversion of outstanding bridge loans (February 19, 2008 - $3,000,000,May 5, 2008 - $300,000 and July 28, 2008 - $3,403,500) (the Bridge Loans) and related accrued interest into common stock ofOccuLogix as if they occurred on January 1, 2007 (see ProposalsVI & VII in the Proxy Statement).The conversion of a fixed percentage of severance cash entitlement of the majority of OccuLogixs senior management which was outstanding at the completion of all of the reorganization transactions into stock options under the OccuLogix 2002 Stock Option Plan (the Stock Option Plan) exercisable into common shares of OccuLogix has not been included in the unaudited pro forma consolidated statements of operations for the nine months ended September 30, 2008 and the year ended December 31, 2007 but is reflected in the pro forma consolidated balance sheet related to Proposal IX in the Proxy Statement.The terms of the Proxy Statement required that all of Proposals IV, V, VI, VII and IX must be approved by the shareholders of the Company. If any of the above proposals had not been approved by the shareholders, no action would have been taken on any of these proposals by the Company.These reorganization transactions were voted on and approved by shareholders on September 30, 2008 and consummated on October 6, 2008. The information presented for the nine months ended September 30, 2008 is derived from the unaudited historical consolidated financial statements of OccuLogix for the nine months ended September 30, 2008 included in its Quarterly Report on Form 10-Q. The information presented for the year ended December 31, 2007 is based on the restated audited historical consolidated financial statements of OccuLogix for the year ended December 31, 2007 included in its Annual Report on Form 10-K/A, Amendment No.5. The unaudited pro forma consolidated financial statements are provided for informational purposes only and are subject to a number of assumptions which may not be indicative of the financial position and results of operations that would have occurred had the sale been effected on the assumed dates or of the financial position or results of operations that may be obtained in the future. These unaudited consolidated pro forma financial statements should be read in conjunction with the: · Accompanying notes to the unaudited pro forma consolidated financial statements; · Separate definitive Proxy Statement Schedule 14A pursuant to Section 14(a) of the Securities Exchange Act of 1934, filed August 29, 2008. (Referred to as Proxy Statement). · Separate restated historical consolidated financial statements of OccuLogix as of and for the year ended December 31, 2007 included in its Annual Report on Form 10-K/A, Amendment No.5; and · Separate unaudited historical consolidated financial statements of OccuLogix as of and for the nine months ended September 30, 2008 included in its Quarterly Report on Form 10-Q. The accompanying pro forma consolidated financial statements give effect to the reorganization transactions described below.All amounts are in US dollars. Pro Forma Transactions The unaudited pro forma consolidated financial statements of OccuLogix have been prepared to reflect the following reorganization transactions: a) OccuLogix completed a PIPE transaction of$2,173,000 of common stock at a per share price that is the lower of (i) $0.10 and (ii) the volume-weighted average closing price of the Companys common stock on The NASDAQ Global Market for the 15-trading day period immediately preceding the closing date of the sale. This analysis resulted in a purchase price of$0.10 per share and the issuance of an aggregate of 21,730,000 shares of the Companys common stock to the Investors. b) OccuLogix used the second of two pre-payment options available to it regarding all outstanding Bridge Loans and related accrued interest on the date of the reorganization transactions, in which the amounts outstanding were converted into common stock of OccuLogix.Under this second pre-payment option, since OccuLogix had met the condition of having closed a PIPE for aggregate gross proceeds of at least $1,000,000, the Company was able to repay the Bridge Loans in full by issuing to the lenders shares of its common stock, in an aggregate amount equal to the amount of outstanding principal and accrued interest, at $0.085 per share representing a 15% discount to the price paid by the PIPE investors. 1 c) Occulogix acquired, the remaining ownership interest (44.03% of remaining outstanding shares after the cashless exercise of all outstanding OcuSense warrants , 49.9% on a fully-diluted basis) in OcuSense that it does not currently own, by way of a merger of OcuSense and a newly incorporated, wholly-owned subsidiary of OccuLogix.As merger consideration, the Company issued an aggregate of 79,248,175 shares of its common stock to the minority stockholders of OcuSense (Minority Shareholders).Management of OccuLogix and non-OccuLogix directors of OcuSense have agreed upon an entity value for OcuSense of $18,000,000. The excess of the purchase price over the value of the minority interest acquired will be treated as a capital item and will be reported as a reduction to Additional Paid In Capital. d) At the completion of the reorganization transactions, OccuLogix reached agreement with the majority of its senior management in which the senior management will forego a fixed percentage of their cash severance entitlement in exchange for stock options under the OccuLogix 2002 Stock Option Plan (the Stock Option Plan) exercisable into common shares of OccuLogix. The number of options that each senior manager received was based on the cash severance entitlement being foregone divided by a Black-Scholes valuation of the options assuming the same price per share of OccuLogix common stock applicable to the PIPE and Minority Shareholders investors in the reorganization transactions. These options will vest immediately and will have a 10 year life. The exercise price of these options was $0.105 each representingthe fair market value of OccuLogixs common stock on NASDAQ on the day immediately preceding the completion of the reorganization transactions. The calculation of the number of options provided to senior managers took into account the impact of the exercise price of the options being greater than the price per share applicable to the PIPE and Minority Shareholder investors in the reorganization transactions. e) At the completion of the reorganization transactions, Occulogix made an amendment to the CompanysAmended and Restated Certificate of Incorporation in order to provide for a recapitalization in which the issued and outstanding shares of the Companys common stock underwent a reverse split in a ratio of 25:1. 2 OCCULOGIX, INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET
